         Case 1:20-cv-00996-KPF Document 8 Filed 04/24/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

CHRISTOPHER O’ROURKE,
                          Plaintiff

                   -v.-                             20 Civ. 996 (KPF)

REVLOM ASSOCIATES LLC and                                ORDER
DIAMOND NEWS, INC.,

                          Defendants.

KATHERINE POLK FAILLA, District Judge:

      On March 31, 2020, Plaintiff and Defendant Revlom Associates LLC

stipulated that Defendant Revlom Assoicates LLC would have until June 1,

2020, to answer or otherwise respond to the Complaint. Accordingly, the initial

pretrial conference currently scheduled for April 28, 2020, is hereby

ADJOURNED to June 16, 2020, at 11:00 a.m. in Courtroom 618 of the

Thurgood Marshall Courthouse, 40 Foley Square, New York, New York.

      SO ORDERED.

Dated:      April 24, 2020
            New York, New York             __________________________________
                                                KATHERINE POLK FAILLA
                                               United States District Judge
